Pratt, J.
On the plaintiff’s examination in his own behalf, he was allowed to testify to a conversation between himself and B. B. Roosevelt, Jr., in the absence of defendant. The conversation was important, if credited by the jury, and was properly objected and excepted to. Its reception was ail error which requires a reversal of the judgment.
Irrespective of that error, the judgment should not be allowed to stand. An examination of the plaintiff’s testimony shows his claim to be without merit. It abundantly appeared from his own testimony that his employment was general, and that he was to give his whole time and services to his employer, Mr. Roosevelt, Sr., and his family. It is entirely clear that his duties were rendered to all the members of the family, indiscriminately. When closely pressed on cross-examination, the triviality of the services for which he now seeks compensation was apparent. There is no evidence that the original employer consented that his servant should enter the service of another. For any service to an outside party which plaintiff rendered for a consideration, the master, and not the servant, would be entitled to recover. The evidence of a promise to pay for the work specially by defendant was too vagué to sustain a recovery, while an agreement to pay for services ordinarily gratuitous should be clear and unmistakable. Upon the whole case, it is plain that the plaintiff did not establish a cause of action, and a verdict for defendant should have been directed. Judgment reversed.